Citation Nr: 0732187	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-22 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
ulcerative colitis.


ATTORNEY FOR THE BOARD

S. Layton, Law Clerk


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1986 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that continued the 
veteran's previously granted 30 percent evaluation for 
ulcerative colitis.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.

Upon reviewing this appeal, the Board has determined that 
additional development is required prior to adjudication of 
this claim.  

The veteran is service connected and in receipt of a 30 
percent disability rating for ulcerative colitis.  In 2003, 
2004 and 2005, he underwent several surgical procedures, 
ultimately resulting in an iliorectal anastomosis.  In 
October 2004, closure of the ileal loop iliostomy was 
performed.  It was noted at that time that the veteran's 
inflammatory bowel disease (IBD) had apparently progressed 
from ulcerative colitis to Crohn's disease.  

A review of the file finds that no private medical records 
dated after July 2005 have been associated with the claims 
folder.  However, available records reveal that the veteran 
has been prescribed steroids to combat the effects of his 
disease.  The use of steroids may be the basis for his not 
having lost weight.

While the undersigned does not profess to have medical 
expertise, it appears from the medical evidence that the 
veteran underwent a resection of the large intestine.  If 
this is the case, then the RO should have considered his 
disability under Diagnostic Code 7329 as well as 7323.  

In view of the foregoing, the case is remanded for the 
following actions:

1.  The AMC/RO is to provide the veteran 
a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AMC/RO is to contact the veteran 
and obtain from him the names, addresses 
and approximate dates of treatment of all 
health care providers, VA and non-VA who 
treated him for ulcerative colitis or 
other associated disorders.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The AMC/RO should inquire of the 
veteran whether he has applied for, or is 
in receipt of Social Security 
Administration (SSA) disability benefits.  
If the response is affirmative, the 
AMC/RO is to obtain from SSA the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  The veteran is to afforded a VA 
medical examination by a 
gastroenterologist.  If one is not 
available on staff, the a fee basis 
gastrointestinal examination is to be 
provided the veteran.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner. 

In evaluating the veteran, the examiner 
is to indicate 
        (a) Whether any part of the large or 
small intestine has been resected.  If 
there has been resection, the examiner 
should describe all associated symptoms 
that can be identified on examination, 
and render an opinion as to whether the 
symptoms are severe, moderate, or slight.  
The examiner is requested to provide an 
explanation as to what constitutes 
severe, moderate or slight symptoms.  
        (b) It should be noted whether there 
are any intestinal fistulas as a result 
of an operative closure, including the 
amount and frequency of any fecal 
discharge.  
        (c) The physician is requested to 
determine whether the veteran (1) suffers 
from marked malnutrition, anemia, and 
general debility, or has a serious 
complication such as liver abscess; or 
(2) whether he experiences numerous 
attacks a year and malnutrition, with his 
health only fair during remissions; or 
(3) experiences frequent exacerbations.  

The physician is to note the veteran's 
current treatment, including any steroids 
or other medications.  The examiner is to 
provide an opinion regarding the use of 
any steroids as they may affect the 
veteran's weight, and indicate whether or 
not the use of steroids is indicative of 
severe, moderate or slight symptoms.
Sustainable reasons and bases are to be 
provided for any opinion rendered.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


		
	
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




